 

AGREEMENT

 

THIS AGREEMENT (the “Agreement”) is made and entered into this 12th day of
December 2013, but is intended to be effective as of September 1, 2013 (the
“Effective Date”), by and between Osage Exploration & Development, Inc.
(“Osage”), Slawson Exploration Company, Inc. (“Slawson”) and U.S. Energy
Development Corporation (“US Energy”), MBI Oil & Gas, LLC (“MBI”) and Stewart
Geological, Inc. (“S GI”). Slawson, US Energy, MBI and SGI are sometimes
collectively referred to as the “Slawson Group.”

 

WHEREAS, Osage, Slawson and US Energy, are all parties to that certain
Participation Agreement (and the Joint Operating Agreement (the “JOA”) attached
thereto as Exhibit “C”) dated April 21, 2011, which provides for the purchase of
participation interest by Slawson and US Energy from Osage in leasehold
interests on the lands described on Exhibit “A” attached thereto and for the
exploration and development of those leases (the “Nemaha Ridge Project”) by the
parties;

 

WHEREAS, Slawson has conveyed a five percent (5%) interest in the Nemaha Ridge
Project to MBI and a five percent (5%) interest to SGI, who have each signed
Participation Agreements and Operating Agreement in form essentially identical
to those signed by Osage, Slawson and US Energy; and

 

WHEREAS, a conflict has arisen between Osage and Slawson, Operator of the Nemaha
Ridge Project, which impacts all of the parties hereto and the various
agreements among them and, therefore, the parties desire to resolve that
conflict on the terms and conditions contained herein.

 

NOW THEREFORE, for and in consideration of the sum of one dollar and other good
and valuable consideration, the parties agree as follows:

 

1. Acknowledgement of Non-Participation Status. On August 22, 2013, Slawson
formally notified Osage of its election to declare Osage to be a
non-participating party under the Participation Agreement in the following five
wells. Additionally Osage elected not to participate in the drilling of the Wood
Duck #1-6H well and is therefore a non-participant in the Wood Duck #1-6H. The
six following wells are herein collectively referred to as the
“Non-Participation Wells.”

 

Canvasback 1-24H

House Wren 1-36H

Jane 1-23H

Redhead 1-27H

Begonia 1-30H

Wood Duck 1-6H

 

Osage agrees that it is a non-participating party under the Participation
Agreement in the foregoing six wells and is subject to the penalties set forth
in the Participation Agreement with respect to each of these six wells. The
locations of the penalty wells have not been determined as of the date hereof.
Slawson will notify Osage of the locations in accordance with the Participation
Agreement. The parties agree that penalty wells cannot be drilled on Osage
Partitioned Acreage as hereinafter defined.

 

 

 

 

2. Revocation of Non-Consent Status. On August 22, 2013, Slawson formally
notified Osage of its election to declare Osage to be a non-consenting party
under the JOA in the completion of the following wells (the “Non-Consent
Wells”):

 

Ruffed Grouse 1-20H

Ruddy Duck 1-17H

Mallard 1-16H

Canvasback 1-25H

Witt 1-15H

McPhail 2-19H

Blue Jay 1-13H

Rooster 1-2H

Snipe 1-19H

Snipe 1-30H

Peacock 1-9H

 

Slawson, as Operator hereby revokes its election to declare Osage to be a
non-consenting party under the Participation Agreement and JOA in the foregoing
wells and reinstates Osage as a consenting party with the same force and effect
as though Slawson had never declared Osage to be a non-consenting party in those
wells.

 

3. Accounting Reconciliation. At the Initial Closing, as hereinafter defined,
Osage shall pay Slawson an amount equal to the Net Due on 10/11/2013 as shown on
the Accounts Receivable and Revenue Offset Worksheet attached hereto as Exhibit
“B”. The Net Due on 10/31/2013 represents Osage’s share of invoices processed
through Slawson’s joint interest billing system through the October 15, 2013
joint interest billing, with credit given to Osage for its share of revenue
received by Slawson from the sale of oil and gas as reflected on Slawson’s
October 15 revenue check write, together with various other adjustments between
the parties as set forth therein.

 

4. Osage’s Election to Participate in the Crow 1-35Hand the Toucan 1-24H Wells.
Osage elected to participate in the drilling of the Crow 1-35H and the Toucan
1-24H wells and paid its proportionate share of dry hole costs in the amount of
$390,146.00 and $336,196.00, respectively. Osage hereby revokes its election to
participate in these two wells and Slawson agrees to accept the revocation of
Osage’s election to participate. Osage shall have no interest in the Crow 1-35H
wellbore or the Toucan 1-24H wellbore, but shall retain its leasehold interest
in the balance of acreage associated with the units in which these wells were
drilled. This acreage shall not be subject to the partition and will continue to
be controlled by the Participation Agreement and the JOA, except that there
shall be no penalty wells associated with Osage’s election not to participate in
the Crow 1-35H and the Toucan 1-24H wells. Slawson has credited the $390,146.00
and $336,196.00 paid for the dry hole costs on the Crows 1-35H and Toucan 1-24H
to Osage on the Accounts Receivable and Revenue Offset Worksheet attached hereto
as Exhibit “B”.

 

5. Osage’s Election as to the Fuxa 1-15 SWD and the Spoonbill J-34H. Osage has
elected to participate in the drilling of the Fuxa 1-15 SWD and the Spoonbill
1-34H, but has not made any payments of its proportionate share of dry hole or
other costs on these wells. Osage hereby revokes its election to participate in
these two wells and Slawson agrees to accept the revocation of Osage’s election
to participate in the Fuxa 1-15 SWD and the Spoonbill 1-34H. Since the Fuxa 1-15
SWD and the Spoonbill 1-34H are both located on oil and gas leases which
comprise part of the Slawson Partitioned Acreage, Osage will have no further
interest in the these two wells or the spacing units in which they are located.

 

6. Interest Accrual on Overdue Account Balances. Osage shall pay to Slawson upon
the execution of this Agreement the sum of $151,624.58 for interest due Slawson
on Osage’s overdue account, accrued to the date hereof. The interest accrual on
overdue account balances has been credited to Slawson on the Accounts Receivable
and Revenue Offset Worksheet attached hereto as Exhibit “B”.

 

 

 

 

7. Payment of Future Drilling, Completion and Operating Expenses. On future
wells drilled on lands covered by oil and gas leases and spacing units on which
Osage, Slawson, US Energy, MBI and SGI have drilled wells in the Nemaha Ridge
Project, as shown on Exhibit “C” hereto (the “JV Lands” ), in which Osage elects
to participate, Osage agrees to pay its proportionate share of all future: (i)
dry hole costs, as reflected in any approved AFE, (ii) estimated completion
costs, and (iii) lease operating expenses, in accordance with the terms and
conditions of the Participation Agreement and the JOA.

 

8. Revenue Distribution. Notwithstanding the agreement between Slawson and Osage
dated December 12, 2012, which agreement is hereby terminated, the parties agree
that all revenue to be distributed by Slawson to Osage on wells operated by
Slawson shall be distributed in accordance with the terms and conditions of the
Participation Agreement and the JOA.

 

9. Partition of Undeveloped Acreage.

 

A. Slawson, US Energy, MBI and SGI agree to assign all of their right, title and
interest in and to the oil and gas leases and force-pooled acreage which are
part of the Nemaha Ridge Project and covering lands within the sections
described on Exhibit “D” (the “Osage Partitioned Acreage”) to Osage at the
Second Closing as defined in Section 22. The assignment shall be effective as of
the Effective Date and each assignor shall warrant for itself that its title is
free and clear of any and all liens, encumbrances and adverse claims, arising
by, through or under it.

 

B. Osage agrees to assign all of its right, title and interests in and to the
oil and gas leases which are part of the Nemaha Ridge Project and covering lands
within the sections described on Exhibit “E” (the “Slawson Partitioned Acreage”)
to Slawson and U.S. Energy at the Second Closing. Slawson shall thereafter
assign to SGI and MGI their proportionate share of the interest assigned to
Slawson.

 

The assignment shall be effective as of the Effective Date and shall warrant
that title is free and clear of any and all liens, encumbrances and adverse
claims, arising by, through or under Osage.

 

C. As of the Effective Date, the parties agree to terminate the Participation
Agreement and the JOA as to all lands within the Nemaha Ridge Prospect, except
for the JV Lands which shall continue to be controlled by the Participation
Agreement and JOA. Notwithstanding the foregoing, the Participation Agreement
and the JOA shall remain in full force and effect as between Slawson, US Energy,
MBI and SGI.

 

D. Notwithstanding Section 9.C., if a well is proposed that includes partitioned
and non- partitioned acreage, the Participation Agreement and the JOA shall
apply to that well and the unit in which it is located, provided that any
penalty well may only be located in the spacing unit in which the proposed well
giving rise to the penalty well is located. If the proposed well is on a 1,280
acre unit, then the penalty well shall be on a proposed 1,280 acre unit.
Similarly, if the proposed well is on a 640 acre unit then the proposed penalty
well shall be a 640 acre unit. Notwithstanding provisions of this Section 9.D.,
Osage shall have and retain the right to protest and challenge any application,
request or effort to space, pool or otherwise create any unit which includes or
affects all or any portion of the Osage Partitioned Acreage. Likewise, any
member of the Slawson Group shall have and retain the right to protest and
challenge any application, request or effort to space, pool or otherwise create
any unit which includes or affects all or any portion of the Slawson Partitioned
Acreage

 

 

 

 

10. Partial Assignment of CREC Contract. Upon payment of the Net Due as
reflected on Exhibit “B”, Osage will have paid $747,283.00 as its estimated
proportionate share of the Contribution- in-aid of Construction and other fees
shown on Exhibit H to the April 12, 2013, Contract Agreement for Purchase of
Power between Central Rural Electric Cooperative (“CREC”) and Slawson (the “CREC
Contract”). The parties recognize that the Slawson Group’s and Osage’s
proportionate share of such costs may increase or decrease based upon CREC’s
final allocation of costs for all wells in the area covered by the CREC
Contract. Slawson shall deliver to Osage at the Second Closing a partial
assignment of the CREC Contract which covers and assigns all of Slawson’s rights
thereunder relating to the Osage Partitioned Acreage, including rights to obtain
electrical service to the wells shown on Exhibits “A” and “B” of the CREC
Contract located upon the following lands:

 

A. Section 18, Township 17N, Range 2 W

B. Section 19, Township 17N, Range 2 W

C. Section 20, Township 17N, Range 2 W

D. Section 29, Township 17N, Range 2 W

 

In addition, Slawson shall deliver to Osage at the Second Closing the express
written consent of CREC to the partial assignment from Slawson to Osage as
required by the CREC Contract.

 

11. Payment of Well Costs on the Osage Partitioned Acreage. Slawson has incurred
but has not invoiced any of the working interest owners for their proportionate
share of well costs incurred on future wells to be drilled on the Osage
Partitioned Area. Set forth on Exhibit “F” is a listing of these expenses which
have been credited to Slawson on the Accounts Receivable and Revenue Offset
Worksheet attached hereto as Exhibit “B”. Slawson shall provide Osage all work
product associated with such costs, including without limitation all landman and
attorney title research, information and opinions.

 

12. Osage’s Access to Salt Water Disposal Wells. Osage is a joint owner with
Slawson and US Energy in the following salt water disposal wells and owns the
interest in each well set across the well’s name:

 

SWD Well Name  Osage’s Interest  Cat in the Hat 2-19 SWD   25% Davis Farms 1-5
SWD   25% Krittenbrink 1-36 SWD   25% Morrisette #2 SWD   20%

 

Osage shall retain its ownership interest in the foregoing salt water disposal
wells and shall have the right to dispose of water from Osage operated wells in
which Osage owns an interest and which are located on the Osage Partitioned
Acreage. Osage shall also have the right to use any existing and associated
rights-of-way or easements which allow the installation of pipelines to connect
producing wells or equipment to the salt water disposal wells. If the capacity
of the disposal is exceeded, then access to the disposal by third party
operators shall be curtailed. If after such curtailment the capacity of the
disposal is still exceeded, then Osage’s daily volume allowance shall be reduced
to that number of barrels equal to the product of the capacity of the disposal
well multiplied by Osage’s percentage ownership interest therein. For instance,
if a disposal well capacity is 2,000 bbl/day and Osage has a 25% interest in the
disposal well, and if the disposal well is unable to take all of the water which
the parties desire to dispose of in the disposal then Osage shall have the right
to dispose of 500 bbl of water per day into such disposal well from Osage
operated wells in which Osage has an interest and which are located on the Osage
Partitioned Acreage. In such event, Osage’s 500 bbl/day allowance will be
reduced by the number of barrels of water owned by Osage that are being disposed
into the disposal well from wells operated by Slawson and in which Osage is a
participating owner.

 

 

 

 

Osage shall pay Slawson, as Operator of the disposal wells, an amount per barrel
of Osage water delivered into the disposal wells from Osage operated wells,
equal to that which Slawson is charging its partners for the disposal of water
from wells operated by Slawson. Osage shall have the ongoing right to dispose of
water into the disposal wells that belong to Osage from wells operated by
Slawson. Osage shall pay the same amount per barrel as Slawson is charging the
joint account for the disposal of such water into that disposal. Osage shall
receive and be credited with its ownership percentage interest in any revenues
generated from the operation of the salt water disposal wells and shall bear its
ownership percentage interest of all expenses associated with owning and
operating the salt water disposal wells.

 

13. Osage Overriding Royalties on Newly Acquired Acreage. Notwithstanding the
ongoing operation of the Participation Agreement as to the JV Lands, Osage shall
not be entitled to receive or retain any overriding royalties on any oil and gas
leases acquired within the geographical confines of the Nemaha Ridge Prospect
after September 1, 2013, or on any forced pooled acreage acquired within the
Nemaha Ridge Prospect after that date, except for leases acquired by Osage
within the Osage Partitioned Acreage or leases acquired by Osage within the
Slawson Partitioned Acreage where the Slawson Group has elected not to exercise
its right of first refusal to purchase such acreage from Osage pursuant to
Section 20.1.

 

14. Nemaha Gas Gathering’s Right of First Refusal to Take Osage’s Gas. Osage
grants to Nemaha Gas Gathering Systems, LLC, a right of first refusal to
transport Osage’s natural gas produced from the Osage Partitioned Area. Nemaha
Gas Gathering Systems, LLC is intended to be a third party beneficiary of this
covenant.

 

15. Slawson-Arnold Trade Agreement. Osage shall perform Slawson’s duties and
obligations under the Slawson-Arnold trade agreement which is attached hereto as
Exhibit “G”, insofar as such agreement covers Sections 7 & 18, Township 17
North, Range 2 West, including but not limited to well timing and disposing of
produced water from Arnold’s wells. Osage agrees to indemnify, defend and hold
Slawson harmless from any claims which may arise from Osage’s breach of this
provision, which shall survive the closing of this Agreement.

 

16. Apollo and Bootlibav Mortgage Releases. Osage shall deliver to Slawson at
the Second Closing, fully executed and notarized mortgage releases of all
mortgages in favor of Apollo and Boothbay, including but not limited to the
mortgages recorded in Book 2314, Page 367-479, and Book 2312, Page 087-122,
respectively, and all supplements and amendments thereto, as well as UCC-1
Termination Statements covering all financing statements filed in favor of
Apollo and Boothbay, to the extent that those mortgages and financing statements
encumber oil and gas leases and related interests within: (i) the confines of
the Slawson Partitioned Acreage, (ii) the Non-Participation well bores, and
(iii) the Crow and Toucan wellbores. Further, Osage shall subsequently deliver
releases of applicable mortgages and financing statements covering the penalty
wellbores as the penalty wellbores are identified by Slawson.

 

17. Apollo and Boothbay Mortgage Releases Covering Acreage Previously Assigned
to Slawson and U.S. Energy. Set forth on Exhibit H is a list of oil and gas
leases which were assigned by Osage to Slawson and US Energy after the recording
of the Apollo and Boothbay mortgages. At the Second Closing Osage shall deliver
to Slawson fully executed and notarized releases of the Apollo and Boothbay
mortgages covering the oil and gas leases described on Exhibit “H”.

 

18. Impact on Existing Producing Properties. Except as provided herein, this
Agreement shall have no effect on any of the producing properties on the JV
Lands in which the parties own an interest which properties shall remain subject
to the Participation Agreement and JOA.

 

 

 

 

19. Overriding Royalty Assignments Due to Osage. There are currently a number of
leases and forced pooled acres which Slawson acquired prior to September 1, 2013
for which the assignments of overriding royalties due Osage have not been made
by Slawson. Slawson shall deliver all assignments of overriding royalties due
Osage at the Second Closing.

 

20. Right of First Refusal on Acreage Acquired After the Effective Date in the
Partitioned Areas.

 

20.1. Lease Acquisitions in the Slawson Partitioned Acreage by Osage. Osage
grants to Slawson a right of first refusal to purchase, at Osage’s actual
out-of-pocket cost, without any reimbursement for brokerage costs, all acreage
acquired by Osage after the Effective Date within a section containing Slawson
Partitioned Acreage. Such offer shall be made in writing by Osage to Slawson
within thirty days after the date the acreage is acquired and shall be
accompanied by a copy of the leases acquired and evidence of the actual
out-of-pocket costs paid by the acquiring party for the leases. The obligations
contained in this Section 20.1 shall last for five (5) years from September 1,
2013, and shall terminate automatically thereafter.

 

Slawson shall have ten business days after receipt of Osage’s offer within which
to notify Osage of its election to purchase the acquired acreage. Failure to
notify Osage of its election to purchase the acquired acreage within ten
business days of receipt of the offer shall constitute an election by the
Slawson Group not to purchase the acquired acreage, in which event Osage shall
hold the acquired acreage free and clear of the Participation Agreement, the
JOA, this Agreement and any claim of the Slawson Group. Should Slawson elect to
purchase the acquired acreage, Slawson shall pay Osage its actual out-of-pocket
costs for the acreage within twenty business days of receipt of Osage’s offer
and Osage shall cause the acquired acreage to be assigned to Slawson without any
overriding royalty interests or other burdens attached by Osage within ten days
of receipt of payment. Slawson shall thereafter offer the acquired acreage to
the other Members of the Slawson Group in accordance with the Participation
Agreement and JOA.

 

20.2. Lease Acquisitions in the Osage Partitioned Acreage by the Slawson Group.
The Slawson Group grants to Osage a right of first refusal to purchase, at the
Slawson Group’s actual out-of- pocket cost, without any reimbursement for
brokerage costs, acreage acquired by any member of the Slawson Group after the
Effective Date within (i) a section containing Osage Partitioned Acreage, or
(ii) within Township 17 North, Range 2 West, Logan County, Oklahoma, except for
Section 30 thereof. Such offer shall be made in writing by the acquiring party
to Osage within thirty days after the date the acreage is acquired and shall be
accompanied by a copy of the leases acquired and evidence of the actual out-of-
pocket costs paid by the acquiring party for the leases. The obligations
contained in this Section 20.2 shall last for five (5) years from September 1,
2013, and shall terminate automatically thereafter.

 

Osage shall have ten business days after receipt of the acquiring party’s offer
within which to notify Slawson of its election to purchase the acquired acreage.
Failure to notify Slawson of its election to purchase the acquired acreage
within ten business days of receipt of the offer shall constitute an election by
Osage not to purchase the acquired acreage, in which event the acquired acreage
shall be held free and clear of any claim of Osage or the rights of Osage under
the Participation Agreement, the JOA or this Agreement. Should Osage elect to
purchase the acquired acreage, Osage shall pay the acquiring party its actual
out-of-pocket costs for the acreage within twenty business days of receipt of
the acquiring party’s offer and the acquiring party shall cause the acquired
acreage to be assigned to Osage without any overriding royalty interests or
other burdens attached by the Slawson Group within ten days of receipt of
payment.

 

 

 

 

20.3. Billing to Slawson Group. The Slawson Group agrees among themselves that
any acreage acquired by Slawson pursuant to this Section 20, or through direct
leasing or through an acquisition will be billed to such parties and assumed and
accepted unless Slawson receives written notification to the contrary from a
party within 30 days from receipt of an invoice for such acreage.

 

20.4. Application of Previous Agreements between Slawson, MBI and SGI. Any
acreage acquired by the Slawson Group pursuant to Section 20.1 shall, as to the
interest acquired by MBI or SGI, be subject to and burdened by the overriding
royalty interest of Slawson as previously agreed to between the parties.

 

20.5. Notice to Slawson Group. Notice to Slawson by Osage shall satisfy the
notice requirement to Slawson, US Energy, MBI and SGI. The obligations created
by this paragraph shall last for five (5) years from September 1, 2013, and
shall terminate automatically thereafter.

 

21. Data and Information Sharing. Notwithstanding the partition of acreage, the
parties agree to continue to exchange and share with one another drilling and
production information, reports and data pertaining to each party’s partitioned
lands and wells, i.e., Osage will share information pertaining to its
partitioned acreage with Slawson and Slawson will share such information
pertaining to its partitioned acreage with Osage. For convenience, Osage will
provide such information to Slawson, and Slawson shall then provide such
information to US Energy, MBI and SGI. The information that is intended to be
shared includes but is not limited to the identical information which the
parties currently exchange and share in connection with the non-partitioned JV
Lands.

 

22. Closings. The “Initial Closing” as referenced herein shall occur at 10:00
a.m. on October ___, 2013, in the office of ____________________ in Oklahoma
City, Oklahoma. At the Initial Closing, the signatures of all of the parties to
this Agreement shall be exchanged, the net payment as described in Paragraph 3
shall be wire-transferred by Osage to Slawson on or before 2:00 p.m. (CDT), and
upon Slawson’s receipt of the wire transfer, all of the provisions of this
Agreement shall become immediately effective except those provisions pertaining
to the partition of properties and the release of mortgages. The “Second
Closing” shall occur forty-five (45) days after the Initial Closing at 10:00
a.m. in the offices of in Oklahoma City, Oklahoma. If for any reason
difficulties should arise which render the parties unable to have the Second
Closing within forty-five (45) days, the parties agree to extend the Second
Closing date for a reasonable time not to exceed an additional forty-five (45)
days. At the Second Closing the release of mortgages required in Sections 16 and
17 shall be delivered and the executed partition assignments required by
Sections 9.A. and 9.B. shall be exchanged. The purpose of the Second Closing is
to allow adequate time to allow for obtaining and/or preparing the necessary
mortgage releases, partition assignments, partial assignment of CREC Contract
and assignments of overriding royalty interests as described above.

 

23. Resolution of Existing Disputes and Subsequent Duty to Account. All of the
parties agree to and accept all of the terms and provisions hereof, and agree
that this Agreement resolves any and all known disputes among them as of the
Effective Date, provided that this provision shall not alter or amend the
parties ongoing duties and obligations to pay for their proportionate share of
expenses attributable to periods prior to the Effective date, to account for
revenue received on behalf of the other from sales of oil or gas prior to the
Effective Date, or to account for refunds or credits attributable to periods
prior to the Effective Date.

 

24. Miscellaneous.

 

24.1 Entire Agreement. This Agreement constitutes the entire agreement between
the parties as to the subject matter hereof. There are no verbal understandings,
agreements, representations or warranties which are not expressly set forth
herein.

 



 

 

 

24.2. Amendments. This Agreement may not be amended except in writing signed by
the parties hereto.

 

24.3. Severability, hi the event that any provision of this Agreement is deemed
by a court of competent jurisdiction to be unenforceable under either state or
federal law, then that provision shall be deemed amended to the minimum extent
required to comply with such state or federal law.

 

24.4. Construction of Agreement. The parties acknowledge that each party and its
counsel have had the opportunity to review and negotiate the terms and
conditions of this Agreement and that the normal rule of construction to the
effect that any ambiguities are to be construed against the drafting party shall
not be employed in the interpretation of this Agreement or any exhibits or
amendments hereto.

 

24.5. Further Assurances. Each party hereto shall execute and deliver all such
further instruments and documents as may reasonably be requested by the other
party in order to fully carry out the intent and accomplish the purposes of the
Agreement and the transactions referred to therein.

 

24.6. Choice of Law and Forum Selection. This Agreement shall be construed,
governed, interpreted and enforced in accordance with the laws of the state of
Oklahoma. Any suit or proceeding hereunder shall be brought exclusively in state
or federal courts located in Oklahoma City, Oklahoma. Each party consents to the
personal jurisdiction of said state and federal courts and waives any objection
that such courts are an inconvenient forum.

 

24.7. Waiver. Any waiver on the part of any party of any term or condition of
this Agreement shall not constitute a precedent or bind any other party to a
waiver of any succeeding breach of the same or any other term or condition of
this Agreement.

 

24.8. Counterparts. This Agreement may be executed in one or more counterparts
and delivered via facsimile or email, each of which shall be deemed an original,
but all of which together shall constitute but one and the same instrument. Any
signature delivered via facsimile or email shall be deemed to be an original
signature hereto.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives as of the date set forth above.

 

 

SLAWSON EXPLORATION COMPANY, INC.   OSAGE EXPLORATION & DEVELOPMENT, INC.      
/s/ Stuart Kowalski   /s/ Kim Bradford Stuart Kowalski, Vice President   Kim
Bradford, President

 

 

 

 

U.S. ENERGY DEVELOPMENT CORPORATION   MBI OIL & GAS, LLC       /s/ Doug Walch  
/s/ Jim Arthaud Doug Walch, President   Jim Arthaud, President       STEWART
GEOLOGICAL, INC.           /s/ Carter Stewart     Carter Stewart, President    

 

 

 

 

EXHIBIT A

NEMAHA RIDGE PROJECT AREA

 

Township 16 North, Range 3 West—All

Township 16 North, Range 4 West—Sections 1-3, 10-15, 22-27, 34-36

Township 17 North, Range 2 West—All

Township 17 North, Range 3 West—All

Township 17 North, Range 4 West—Sections 1-3, 10-15, 22-27, 34-36

Township 18 North, Range 3 West—All

Township 18 North, Range 4 West—All

Township 19 North, Range 3 West—All

Township 19 North, Range 4 West—All

Township 20 North, Range 3 West— All

Township 20 North, Range 4 West— All

 

 

 

 

EXHIBIT B

ACCOUNTS RECEIVABLE AND REVENUE OFFSET WORKSHEET

 

Invoice #  Invoice Date  Amount  130910  10/10/2013  $5,004,760.63  130911 
10/11/2013  $8,121.63  130811  09/11/2013  $(3,153,411.47)(1) 130812 
09/12/2013  $(1,358,434.16) 130813  09/12/2013  $(597.64) 330902  10/02/2013 
$95,890.82  330918  09/18/2013  $(2,475.00) 330804  09/04/2013  $26,335.00 
130712  08/12/2013  $2,216,099.71  330702  08/02/2013  $44,854.71  130610 
07/10/2013  $1,645,999.66  330601  07/01/2013  $122,180.69  130511  06/11/2013 
$1,198,159.54(2) 330502  06/04/2013  $41,640.32  330130  01/30/2013  $13,727.50 
330127  01/25/2013  $(15,251.95) 221126  11/28/2012  $(38,870.47)(3) Revenue
Applied  09/16/2013  $(1,078,224.50) Total     $4,770,505.02            Interest
Accrual to SECI     $151,624.58  Electric Grid     $747,283.00  Partitioned well
costs     $167,707.53  Less Crow Payment     $(390,146.00) Less Toucan Payment 
   $(336,196.00) Less 10/15/2013 Revenue     $(843,733.79)(4)           Net Due
on 10/11/2013     $4,267,044.34 

  

Notes:

 

(1) Net of Crow and Electric Grid charges

(2) Net of Snipe 1-19 payment on 6/18/2013

(3) Osage paid the actual well completion costs on Chambers 1-5 billed on
12/10/12 and 1/11/13 and then the entire prebill on 3/7/2013 therefore double
paying $38,870.47

(4) Does not include the Snipe 1-19, Snipe 1-30, McPhail 2-19, Blue Jay 1-13 as
those revenues will be payable on the 11/15/2013 check write.

 

 

 

 

EXHIBIT C

JOINT VENTURE LANDS

 

Sec-Twp-Rge

 

05-16N-03W

05-17N-03W

06-17N-03W

08-17N-03W

09-17N-03W

15-17N-03W

16-17N-03W

17-17N-03W

19-17N-03W

20-17N-03W

21-17N-03W

23-17N-03W

24-17N-03W

25-17N-03W

26-17N-03W

27-17N-03W

28-17N-03W

29-17N-03W

30-17N-03W

36-17N-03W

24-17N-04W

18-18N-03W

19-18N-03W

30-18N-03W

01-18N-04W

02-18N-04W

13-18N-04W

35-19N-04W

36-19N-04W

 

 

 

 

EXHIBIT D

OSAGE PARTITIONED ACREAGE

 

EXHIBIT “D”

 

OSAGE PARTITIONED LANDS

 

Sec-Twp-Rge  County, State  Net Acres  01-16N-03W  Logan County, OK   79.88 
02-16N-03W  Logan County, OK   251.14  03-16N-03W  Logan County, OK   239.70 
10-16N-03W  Logan County, OK   12.36  11-16N-03W  Logan County, OK   173.96 
12-16N-03W  Logan County, OK   30.00  01-16N-04W  Logan County, OK   56.28 
02-16N-04W  Logan County, OK   40.25  03-16N-04W  Logan County, OK   125.11 
10-16N-04W  Logan County, OK   288.17  04-17N-02W  Logan County, OK   4.50 
05-17N-02W  Logan County, OK   0.01  07-17N-02W  Logan County, OK   129.67 
08-17N-02W  Logan County, OK   94.41  09-17N-02W  Logan County, OK   275.66 
18-17N-02W  Logan County, OK   424.32  19-17N-02W  Logan County, OK   386.09 
20-17N-02W  Logan County, OK   429.98  27-17N-02W  Logan County, OK   190.90 
28-17N-02W  Logan County, OK   74.20  29-17N-02W  Logan County, OK   285.27 
31-17N-02W  Logan County, OK   26.46  03-17N-03W  Logan County, OK   20.56 
07-17N-04W  Logan County, OK   3.00  08-17N-04W  Logan County, OK   3.32 
16-17N-04W  Logan County, OK   1.50  17-17N-04W  Logan County, OK   1.38 
30-17N-04W  Logan County, OK   6.76  34-18N-03W  Logan County, OK   7.50 
13-19N-03W  Logan County, OK   98.57                   3.760.91 

 

 

 

  

EXHIBIT E

SLAWSON’S PARTITIONED ACREAGE

 

Sec-Twp-Rge  County, State  Net Acres  04-16N-03W  Logan County, OK   65.00 
06-16N-03W  Logan County, OK   64.90  08-16N-03W  Logan County, OK   142.48 
09-16N-03W  Logan County, OK   151.19  30-17N-02W  Logan County, OK   155.50 
04-17N-03W  Logan County, OK   42.09  10-17N-03W  Logan County, OK   38.20 
14-17N-03W  Logan County, OK   102.38  18-17N-03W  Logan County, OK   104.45 
22-17N-03W  Logan County, OK   55.75  34-17N-03W  Logan County, OK   58.96 
35-17N-03W  Logan County, OK   123.34  01-17N-04W  Logan County, OK   20.13 
03-17N-04W  Logan County, OK   11.13  09-17N-04W  Logan County, OK   28.28 
10-17N-04W  Logan County, OK   111.40  11-17N-04W  Logan County, OK   22.31 
12-17N-04W  Logan County, OK   145.64  13-17N-04W  Logan County, OK   26.29 
14-17N-04W  Logan County, OK   6.36  15-17N-04W  Logan County, OK   28.49 
18-17N-04W  Logan County, OK   7.77  25-17N-04W  Logan County, OK   51.18 
27-17N-04W  Logan County, OK   55.00  34-17N-04W  Logan County, OK   31.50 
06-18N-03W  Logan County, OK   20.01  07-18N-03W  Logan County, OK   38.22 
10-18N-03W  Logan County, OK   7.50  31-18N-03W  Logan County, OK   6.25 
03-18N-04W  Logan County, OK   25.30  10-18N-04W  Logan County, OK   38.40 
11-18N-04W  Logan County, OK   159.23  12-18N-04W  Logan County, OK   76.71 
14-18N-04W  Logan County, OK   54.43  15-18N-04W  Logan County, OK   63.76 
22-18N-04W  Logan County, OK   87.78  23-18N-04W  Logan County, OK   31.96 
24-18N-04W  Logan County, OK   16.78 

 

 

 

 

25-18N-04W  Logan County, OK   38.18  27-18N-04W  Logan County, OK   40.01 
30-18N-04W  Logan County, OK   2.25  32-18N-04W  Logan County, OK   2.50 
34-18N-04W  Logan County, OK   46.67  35-18N-04W  Logan County, OK   45.88 
36-18N-04W  Logan County, OK   42.75  09-19N-04W  Logan County, OK   154.37 
10-19 N-04W  Logan County, OK   100.00  15-19N-04W  Logan County, OK   160.00 
16-19N-04W  Logan County, OK   158.44  21-19N-04W  Logan County, OK   77.05 
27-19N-04W  Logan County, OK   53.33  34-19N-04W  Logan County, OK   101.71 
02-20N-03W  Garfield County, OK   40.00  10-20N-03W  Garfield County, OK 
 20.00  11-20N-03W  Garfield County, OK   80.00  14-20N-03W  Garfield County,
OK   120.00  15-20N-03W  Garfield County, OK   120.00  22-20N-03W  Garfield
County, OK   79.99                   3,759.18 

 

 

 

 

EXHIBIT F

WELL COSTS ON OSAGE PARTITIONED ACREAGE

 

Benelli sbe 1-27H  $2,419.72  Browning 1-18H  $49,468.14  Lily 1-3H  $26,679.26 
LL Tontz 1-19H (Winchester 1-19H)  $43,654.80  Mossberg 1-31H  $6,321.73  Pansy
1-11H  $693.57  Peony 1-2H  $8,277.89  Peony 1-1 OH  $3,218.15  Remington 1-29H 
$12,065.49  Rose 1-1 OH  $3,056.30  Titmouse 1-20H  $11,852.48  Total: 
$167,707.53 

 

 

 

 

 

EXHIBIT G

SLAWSON-ARNOLD TRADE AGREEMENT

 

 

 

 

EXHIBIT G

 

PARTICIPATION AGREEMENT

LOGAN COUNTY, OKLAHOMA

 

THIS PARTICIPATION AGREEMENT (“Agreement”), entered into effective the 1st day
of November, 2012, is by and between Slawson Exploration Company, Inc., a Kansas
corporation, whose principal place of business is 727 North Waco, Suite 400,
Wichita, Kansas, 67203 (hereafter “SECI”), and Arnold Oil Properties, L.L.C.,
with an address of 5600 N. May Avenue, Suite 125, Oklahoma City, OK 73112
(hereafter “AOP”). SECI and AOP shall sometimes be referred to herein
individually as a “Party” and collectively as the “Parties.’1

 

WHEREAS, AOP has acquired, or is in the process of acquiring, certain leasehold
and force pooled interests covering Covington working interest owners within
Sections 7 and 18 of Township 17 North, Range 2 West, Logan County Oklahoma,
said interests being limited to the Mississippi and Woodford formations and
excluding existing wellbores (“Covington Leases”), all described on Exhibit A ;
and,

 

WHEREAS, AOP and SECI wish to acquire the Covington Leases pursuant to the
provisions of this Agreement and the agreements through which AOP acquires
leasehold rights.

 

NOW THEREFORE, the Parties, for the mutual promises contained herein and other
good and valuable consideration, the sufficiency which is hereby acknowledged,
do hereby contract and agree as follows:

 

1. In the consideration of the mutual benefits of this acquisition SECI and AOP
shall jointly acquire all right, title and interest in and to the Covington
Leases in the percentages set forth herein. It is the intent herein that any
interest in the Covington Leases acquired by either SECI or AOP will be shared
and assigned as stated herein.     2 AOP and SECI do jointly agree that the
Covington Leases shall be segregated into sections 7 and 18 and be owned by each
Party in the percentages set forth below:

 

  Section 7, T17N, R2W: Slawson Exploration Company, Inc. 0%           Arnold
Oil Properties, L. L. C. 100%         Section 18, T17N, R2W: Slawson Exploration
Company, Inc. x %           Arnold Oil Properties, L. L. C. y %

 

The calculations for percentage interest of SECI and AOP in Sections 7 and 18
shall be based on the number of net leasehold acres the Covington group assigns
to SECI and AOP, and that the Covington group percentage interest assigned is
uniform in both Sections 7 and 18, recognizing the number of total acres owned
by the Covington group are different in Sections 7 and 18. The calculations for
Section 18 percentage interest, shown above as “x” and “y” shall be based on the
following example:

 

 

 

 

If the Covington group has a total of 780 acres in Sections 7 (320 acres) and 18
(460 acres) and they elect to assign 75% of their position to SECI and AOP, then
in Section 7, SECI gets 0 acres and AOP would get 240 acres (320 x 75%) and in
Section 18, where Covington group has 460 acres in this example, SECI would get
187,5 acres (250 acres x 75%) and AOP would get 157.5 acres (210 acres x 75%).
The constant factor in this formula for Section 18 is that SECI would get 250
acres, less the proportionate Covington election to participate, in Section 18.
The formula will be calculated on the actual number of acres owned by the
Covington group in Sections 7 and 18.

 

3. The cash consideration for the leasehold and force pooled interest shall be
at cost actually paid by AOP or SECI, being no more than $1,000.00 per net acre.
Payment for Assignee’s proportionate share of cash consideration due shall be
made by Assignee to Assignor by U.S. Mail or wire transfer within five (5) days
of receipt of the Assignment by Assignee.     4. The acquiring party shall make
assignment to the other party in an assignment on the form of assignment
attached hereto as Exhibit “B”. Each party will support AOP as Operator of
Section 7 and SECI as Operator of Section 18.     5. SECI shall endeavor to
drill a Horizontal Mississippian or Woodford well in Section 18, T17N, R2W on
the Covington Leases or lands pooled therewith prior to December 31, 2013. AOP
shall endeavor to drill a Horizontal Mississippian or Woodford well in Section
7, T17N, R2W on the Covington Leases or lands pooled therewith within six months
after SECI fracs its initial well in Section 18, T17N, R2W.     6. Net Revenue
Interest: AOP and SECI shall be entitled to the net revenue interest assigned in
the Covington Leases.     7. Force Pooled Leases to be acquired: AOP and SECI
shall share prorate on any oil and gas leases acquired in the Force Pooling
proceedings for Section 7 and 18 based on the working interest of each party in
each section. Covington’s existing force pooled rights do not include Woodford
rights. AOP’s agreement with Covington group requires AOP to assign the same
overriding royalty retained by the parties as in their Mississippi rights and
SECI agrees to make any necessary assignments of overriding royalty in
accordance with said agreement.     8. SECI agrees to dispose of 100% of AOP’s
share of water recovered from or produced by wells drilled in Sections 7 or 18,
T17N, R2W delivered by AOP a Disposal well drilled by SECI. SECI will be
responsible for all costs associated with drilling and operating said Disposal
well and will charge AOP $ 1.00 per barrel for said water delivered by AOP to
the disposal well. Said fee shall remain $1.00 per barrel for a term of five
years. At the end of said five year period, SECI has the option to escalate the
fee by five percent annually.

 

 

 

 

9. Notices: All notices required hereunder shall be considered given when
delivered personally or when sent by e-mail, facsimile, or US. Mail properly
addressed as follows:

 

Slawson Exploration Company, Inc,

727 North Waco, Suite 400

Wichita, KS 67203

Attn: Coni Stokes

Phone:(316)263-3201

Fax: (316) 268-0702

 

Arnold Oil Properties, L.L.C.

5600 N. May Avenue, Suite 125

Oklahoma City, OK 73112

Attn: Blake Arnold

Phone: 405/842-1488, ext. 202 Fax:

405/842-1670

 

Notwithstanding the foregoing, notices or deliveries by U. S. Mail shall be
deemed given or made only upon receipt by the addressee. Any Party to this
Agreement may change its mailing address, telephone number, facsimile number, or
email address for notice hereunder effective the thirtieth (30th) day after the
giving of notice of such change in accordance with the provisions of this
paragraph,

 

10. Miscellaneous Provisions:

 

Subject to the other provisions of this Agreement, this Agreement and all
provisions hereof shall inure to the benefit of and be binding upon not only the
Parties, but their respective heirs, successors, and assigns. The Parties may
assign their rights, duties, and obligations hereunder, so long as any
assignment by a Party hereto is expressly made subject to the terms and
conditions herein contained.

 

  A The paragraph headings of this Agreement are inserted for convenience only
and should not be considered a part of this Agreement or used in its
interpretation.         B This Agreement shall be governed by and construed in
accordance with the laws of the State of Oklahoma,         C The provisions of
this Agreement are intended to be severable. If any term or provision hereof is
illegal or invalid for any reason whatsoever, such illegality or invalidity
shall not affect the legality or validity of the remainder of this Agreement    
    D This Agreement constitutes the entire understanding of the Parties in
respect to the subject matter hereof, in lieu of any prior agreement, and no
amendment, modification, or alteration of the terms hereof shall be binding
unless the same be in writing and signed by the Party(ies) against whom/which it
is sought to be enforced.

 

 

 

 

  E This Agreement may be signed in counterparts, which, when taken together,
shall have the effect of a single instrument This Agreement, however, shall not
be binding on any Party unless and until a single original or counterparts, of
this Agreement have been signed by all Parties named therein. A printed faxed or
scanned copy shall be deemed to be the equivalent of an original,         F.
This Agreement shall be binding on the parties hereto, their successors and
assigns.

 

EXECUTED as of the day and year first above written.

 

Slawson Exploration Company, Inc.

 

/s/ F. David King   F. David King   Agent and Attorney-in-Fact  

 

Arnold Oil Properties, L. L. C.       /s/ Blake Arnold   Blake Arnold, Manager  

 

 

 

 

Exhibit “A”

 

Attached to and made a part of that certain Participation Agreement dated
November 1, 2012, by and between Slawson Exploration Company, Inc. a Kansas
corporation, and Arnold Oil Properties, L.L.C.

 

LOGAN COUNTY, OKLAHOMA

 

Lessor   Lessee   Lease Date   Book   Page   Legal Description Norval R. Gooch
and Etta Dusa Gooch, husband and wife   Eugene C. Covington   8/20/2004   1814  
314   Lots 3 and 4 and the E/2 SW/4 of Section 7- 17N-2W                      
Robert Ray Gooch   Eugene C. Covington   8/20/2004   1814   312   Lot 4 and the
SE/4 SW/4 of Section 7-17N-2W                       Lou Ellen Daniels   Eugene
C. Covington   8/20/2004   1814   316   Lot 4 and the SE/4 SW/4 of Section
7-17N-2W                      

Doyle Ray Gooch

  Eugene C. Covington   9/10/2004   1819   513   Lot 4 and the SE/4 SW/4 of
Section 7-17N-2W                       Susan Jean Lawrance   Eugene C. Covington
  10/6/2004   1821   742   Lot 4 and the SE/4 SW/4 of Section 7-17N-2W          
            Betty Abell   Eugene C. Covington   4/8/2005   1857   7   SE/4 of
Section 7-17N-2W                       Norval R. Gooch and Etta Dusa Gooch,
husband and wife   Eugene C. Covington   4/8/2005   1857   9   SE/4 of Section
7-17N-2W                       Ralph James McCracken   Eugene C. Covington  
4/25/2005   1857   11   SE/4 of Section 7-17N-2W                       Jack D.
McCracken, Jr.   Eugene C. Covington   4/25/2005   1860   387   SE/4 of Section
7-17N-2W                       Mary Agnes McCracken   Eugene C. Covington  
4/25/2005   1868   239   SE/4 of Section 7-17N-2W                       Helene
Dunmire   Eugene C. Covington   4/15/2005   1868   237   SE/4 of section
7-17N-2W                       Eugene E. McCracken   Eugene C. Covington  
4/15/2005   1857   5   SE/4 of Section 7-17N-2W                       Patricia
A. Sherwin   Eugene C. Covington   4/15/2005   1874   708   SE/4 of Section
7-17N-2W                       Donald L. McCracken   Eugene C. Covington  
4/15/2005   1864   234   SE/4 of Section 7-17N-2W                       Helena
Pond Bayer   Eugene C. Covington   6/27/2005   1874   699   SE/4 of Section
7-17N-2W

 

 

 

 

Exhibit “A”

 

Attached to and made a part of that certain Participation Agreement dated
November 1, 2012, by and between Slawson Exploration Company, Inc., a Kansas
corporation, and Arnold Oil Properties, L.L.C.

 

LOGAN COUNTY, OKLAHOMA

 

Lessor   Lessee   Lease Date   Book   Page   Legal Description Nancy Pond Spicer
  Eugene C. Covington   7/7/2005   1874   706   SE/4 of Section 7-17N-2W        
              Charley Pond   Eugene C. Covington   7/7/2005   1874   704   SE/4
of Section 7-17N-2W                       Jack Hetrick and Paulyne Hetrick,
husband and wife   Eugene C. Covington   7/28/2005   1885   45   SE/4 of Section
7-17N-2W                       Josephine Leta Maue   Eugene C. Covington  
7/29/2005   1911   379   SE/4 of Section 7-17N-2W                       Richard
A. Lybarger   Eugene C. Covington   7/28/2005   1952   386   SE/4 of Section
7-17N-2W                       Edmund J. Cook   Eugene C. Covington   7/29/2005
  1942   91   SE/4 of Section 7-17N-2W                       Bryan R. Lybarger  
Eugene C. Covington   7/28/2006   1953   85   SE/4 of Section 7-17N-2W          
            Hagood Morris and Maijorie Morris, husband and wife   Eugene C.
Covington   8/5/2005   1885   43   SE/4 of Section 7-17N-2W                    
  Force Pooling Order No. 544740   Applicant: Covington Oil CO., Inc.  
9/27/2007           SE/4 of Section 7-17N-2W                       Frank G.
Gatchell and Carol F. Gatchell, Co- Trustees of the Gatchell 1990 Revocable
Trust dated 8/21/90   Eugene C. Covington   8/26/2004   1814   318   Lots 1 and
2 and E/2 NW/4 of Section 18-17N- 2W                       Claudette G.L.
Landess   Eugene C. Covington   8/29/2004   1816   427   Lots 1 and 2 and E/2
NW/4 of Section 18-17N- 2W Agnes L. Bittman, Trustee of the Claudia and Claire
Trust No. 1   Eugene C. Covington   8/29/2004   1816   425   Lots 1 and 2 and
E/2 NW/4 of Section 18-17N- 2W                       Oklahoma State University
Foundation   Eugene C. Covington   10/8/2004   1821   248   Lot 1 and the E/2
NW/4 of Section 18-17N-2W                       Janice M. Waters, Trustee  
Eugene C. Covington   9/13/2004   1819   524   Lot 1 and the E/2 NW/4 of Section
18-17N-2W

 

 

 

 

Exhibit “A”

 

Attached to and made a part of that certain Participation Agreement dated
November 1, 2012. by and between Slawson Exploration Company, Inc., a Kansas
corporation, and Arnold Oil Properties, LLC.

 

LOGAN COUNTY, OKLAHOMA

 

Lessor   Lessee   Lease Date   Book   Page   Legal Description Larry A. Morgan  
Eugene C, Covington   9/13/2004   1819   515   Lot 1 and the E/2 NW/4 of Section
18-17N-2W                       Gary Morgan   Eugene C. Covington   9/13/2004  
1821   559   Lot 1 and the E/2 NW/4 of Section 16-17N-2W                      
Robert H. Seeds and Patricia A. Seeds, husband and wife   Eugene C. Covington  
8/29/2004   1819   518   Lot 2 of Section 18-17N-2W                      
Loretta Ann Oliver   Eugene C. Covington   9/28/2004   1819   520   Lot 2 of the
NW/4 of Section 18-17N-2W                       William H. Martin   Eugene C.
Covington   9/28/2004   1819   522   Lot 2 of the NW/4 of Section 18-17N-2W    
                  Justin Brawley and Tonya Evatt Brawley, husband and wife  
Eugene C. Covington   2/10/2006   1911   375   Lot 1 and the E/2 NW/4 and the
NE/4 of Section 18-17N-2W                       Susan Jean Lawrence   Eugene C.
Covington   4/11/2005   1857   14   NE/4 of Section 18-17N-2W                  
    Doyle Ray Gooch   Eugene C. Covington   4/11/2005   1857   20   NE/4 of
Section 18-17N-2W                       Lou Ellen Oaniels   Eugene C. Covington
  4/11/2005   1857   22   NE/4 of Section 10-17N-2W                       Ralph
James McCracken   Eugene C. Covington   4/25/2005   1857   28   NE/4 of Section
18-17N-2W                       Jack D. McCracken. Jr.   Eugene C. Covington  
4/25/2005   1860   389   NE/4 of Section 18-17N-2W                       Robert
Ray Gooch   Eugene C. Covington   4/11/2005   1857   32   NE/4 of Section
18-17N-2W                       Jacquelyn Gooch, wife of Robert Ray Gooch  
Eugene C. Covington   8/17/2006   1952   396   NE/4 of Section 18-17N-2W        
              Betty Abell   Eugene C. Covington   4/8/2005   1857   34   NE/4 of
Section 18-17N-2W                       Eugene E. McCracken   Eugene C.
Covington   4/15/2005   1857   38   NE/4 of Section 18-17N-2W

 

 

 

 

 

Exhibit “A”

 

Attached to and made a part of that certain Participation Agreement dated
November 1. 2012, by and between Slawson Exploration Company. Inc., a Kansas
corporation, and Arnold Oil Properties, LLC.

 

LOGAN COUNTY, OKLAHOMA

 

Lessor   Lessee   Lease Date   Book   Page   Legal Description Donald L.
McCracken   Eugene C. Covington   4/15/2005   1864   236   NE/4 of Section
18-17N-2W                       Helene L Dunmire   Eugene C. Covington  
4/15/2005   1868   245   NE/4 of Section 18-17N-2W                      
Patricia A. Sherwin   Eugene C. Covington   4/15/2005   1885   47   NE/4 of
Section 18-17N-2W                       Mary Agnes McCracken   Eugene C.
Covington   4/25/2005   1864   238   NE/4 of Section 18-17N-2W                  
    Billy Eugene Bradford   Eugene C. Covington   5/26/2005   1864   242   NE/4
of Section 18-17N-2W                       Hagood Moms and Marjorie Morris,
husband and wife   Eugene C. Covington   8/5/2005   1885   51   NE/4 of Section
18-17N-2W                       Edward J. Slattery, Bishop of the Roman Catholic
Diocese of Tulsa, Oklahoma   Eugene C. Covington   5/2/2005   1860   379   NE/4
of Section 18-17N-2W                       Judy Lee Carson and Bettye Jo
Dorough, Co- Trustees of the Judy Lee Carson Revocable Living Trust dated 9/1/95
  Eugene C. Covington   5/3/2005   1864   240   NE/4 of Section 18-17N-2W      
                Kenneth Gene Oliver and Marion R. Oliver, Co-Trustees of the
Oliver Trust   Eugene C. Covington   6/1/2005   1868   247   NE/4 of Section
18-17N-2W                       Nancy Pond Spicer   Eugene C. Covington  
7/7/2005   1874   816   NE/4 of Section 18-17N-2W                       Charley
Pond   Eugene C. Covington   7/7/2005   1874   718   NE/4 of Section 18-17N-2W  
                    Helena Pond Bayer   Eugene C. Covington   7/27/2005   1874  
720   NE/4 of Section 18-17N-2W                       Jack K. Hetrick and
Paulyne Hetrick   Eugene C. Covington   7/28/2005   1885   49   NE/4 of Section
18-17N-2W                       Josephine Leta Maue   Eugene C. Covington  
7/29/2005   1911   381   NE/4 of Section 18-17N-2W                       Carolyn
Savage   Eugene C. Covington   8/22/2005   1878   63   NE/4 of Section 18-17N-2W

 

 

 

 

 

Exhibit “A”

 

Attached to and made a part of that certain Participation Agreement dated
November 1. 2012, by and between Slawson Exploration Company. Inc., a Kansas
corporation, and Arnold Oil Properties, LLC.

 

LOGAN COUNTY, OKLAHOMA

 

Lessor   Lessee   Lease Date   Book   Page   Legal Description Midfirst Trust
Company, Successor Trustee of the Mildred Louise McCracken Revocable Trust dated
3/25/96   Eugene C. Covington   6/3/2005   1878   598   NE/4 of Section
18-17N-2W                       Fred E. Garrett and E. Sue Garrett   Eugene C.
Covington   5/5/2005   1911   383   NE/4 of Section 1&-17N-2W                  
    Richard A. Lybarger   Eugene C. Covington   7/28/2005   1952   392   NE/4 of
Section 18-17N-2W                       Bryan R. Lybarger   Eugene C. Covington
  7/28/2006   1953   87   NE/4 of Section 18-17N-2W                       Edmund
J. Cook   Eugene C. Covington   7/29/2005   1942   93   NE/4 of Section
18-17N-2W                       Kenton Bradford Duncan, Jr.   Eugene C.
Covington   7/20/2006   1947   441   NE/4 of Section 18-17N-2W                  
    Thomas Walter Duncan   Eugene C. Covington   7/20/2006   1947   443   NE/4
of Section 18-17N-2W                       Dana Lynn Huffman, formerly Dimsdale
  Eugene C. Covington   7/20/2006   1947   437   NE/4 Of Section 18-17N-2W      
                Kimalea Moore   Eugene C. Covington   7/20/2006   1958   353  
NE/4 Of Section 18-17N-2W                       C. Allen Walter   Eugene C.
Covington   7/20/2006   1952   394   NE/4 of Section 18-17N-2W                  
    John Edward Walter   Eugene C. Covington   7/22/2006   1952   398   NE/4 of
Section 18-17N-2W                       Dana Lynn Huffman and Kenton Bradford
Duncan, Jr.. Co-Trustees of the Betty Walter Duncan Loving Trust, for the
benefit of Lisa Germaine Duncan   Eugene C. Covington   7/20/2006   1947   439  
NE/4 of Section 18-17N-2W                       Chas. A. Neal & Company   James
C. Endicott   9/5/2006   1951   451   NE/4 of Section 18-17N-2W                
      Arthemise Poyner Jackson. Trustee of the Arthemise Poyner Jackson
Revocable Trust   Eugene C. Covington   9/5/2006   1952   390   NE/4 of Section
18-17N-2W                       Pleasant P. Mann, a/k/a P.P. Mann   Eugene C.
Covington   7/5/2006   1942   95   NE/4 of Section 1&-17N-2W

  

 

 

 

Exhibit “A”

 

Attached to and made a part of that certain Participation Agreement dated
November 1.2012. by and between Slawson Exploration Company. Inc., a Kansas
corporation, and Arnold Oil Properties, L.L.C.

 

LOGAN COUNTY, OKLAHOMA

 

Lessor   Lessee   Lease Date   Book   Page   Legal Description PEC Minerals, LP
(formerly known as Sempra Energy Production Company)   Covington Oil Co., Inc.  
10/1/2006   1978   241   NE/4 of Section 18-17N-2W                       ECC,
LLC and JFC Minerals, LLC   Eugene C. Covington   11/15/2006   1978   239   NE/4
of Section 18-17N-2W                       Lou Ellen Daniels   Eugene C.
Covington   4/11/2005   1857   24   SE/4 of Section 18-17N-2W                  
    Robert Ray Gooch   Eugene C. Covington   4/11/2005   1857   30   SE/4 of
Section 18-17N-2W                       Ron Plagg and Juanita Plagg, husband and
wife   Eugene C. Covington   4/13/2005   1857   26   SE/4 of Section 18-17N-2W  
                    Susan Jean Lawrence   Eugene C. Covington   4/11/2005   1857
  16   SE/4 of Section 18-17N-2W                       Doyle Ray Gooch (Charlie
W. Biggs and Imogene Biggs, husband and wife)   Eugene C. Covington   4/11/2005
  1857   18   SE/4 of Section 18-17N-2W                       Marjorie E. Welch
  Eugene C. Covington   7/10/2005   1874   710   W/2 SE/4 of Section 18-17N-2W  
                    Roberta S. Hollen   Eugene C. Covington   7/10/2005   1874  
712   W/2 SE/4 of Section 18-17N-2W                       Daryl M. Reeser  
Eugene C. Covington   7/10/2005   1874   714   W/2 SE/4 of Section 18-17N-2W    
                  Raymond J. Roberts   Eugene C. Covington   7/10/2005   1878  
601   W/2 SE/4 of Section 18-17N-2W                       Deborah Kay Barton  
Eugene C. Covington   8/25/2005   1911   377   W/2 SE/4 of Section 18-17N-2W    
                  Loyce Lynn Reid   Eugene C. Covington   9/5/2006   1957   244
  W/2 SE/4 of Section 18-17N-2W                       Linda L Roberts   Eugene
C. Covington   10/14/2006   1967   229   W/2 SE/4 of Section 18-17N-2W          
            Larry Allison   Eugene C. Covington   1/9/2007   1975   288   W/2
SE/4 of Section 18-17N-2W                       Force Pooling Order No. 515612  
Applicant Covington Oil Company, Inc.   11/29/2005           NW/4 Section
18-17N-2W

 

 

 

  

Exhibit “A”

 

Attached to and made a part of that certain Participation Agreement dated
November 1.2012. by and between Slawson Exploration Company. Inc., a Kansas
corporation, and Arnold Oil Properties, L.L.C.

 

LOGAN COUNTY, OKLAHOMA

  

Lessor   Lessee   Lease Date   Book   Page   Legal Description Force Pooling
Order No. 529518   Applicant: Inc. Covington Oil Co.,   9/11/2005           NE/4
Section 18-17 ‘N-2W Force Pooling Order No. 535457   Applicant: Inc. Covington
Oil Co,,   2/13/2007           SE/4 Section 18-17 N-2W

 

 

 

 

  

ADDENDUM TO EXHIBIT G

  

Stuart Kowalski   From: Joe Vaughan Sent: Monday, September 30, 2013 11:02 AM
To: David King Subject: FW: Browning 1-18H, Section 18-17N-2W, Logan Co., OK

 

Joseph C. Vaughan

Senior Landman

Slawson Exploration Company, Inc.

204 N. Robinson, Suite 2300

Oklahoma City, OK 73102

jvaughan@slawsoncompanies.com



Direct: (405)609-1651 Office: (405)232-0201 Cell: (405) 312-8527

 

From: Diana Wickham [mailto:dwickham@arnoldoil.net]

Sent: Monday, July 29, 2013 8:31 AM

To: Joe Vaughan

Cc: David King; Blake Arnold

Subject: RE: Browning 1-18H, Section 18-17N-2W, Logan Co., OK

 

Joe,

 

It is acceptable with Arnold to postpone drilling the first well in Section
18-17N-2W in the 2nd Quarter of 2014.

 

Diana Wickham, CPL

Land Manager, Arnold Oil Properties, L.L.C.

5600 N. May Avenue, Suite 125, Oklahoma City, OK 73112

Ph: 405/842-1488, ext. 202 / Fax: 405/842-1670

dwickham@arnoldoil.net

 

From: Joseph Vaughan [mailto:jvauqhan@slawsoncompanies.com]

Sent: Friday, July 26, 2013 9:06 AM

To: Diana Wickham

Cc: David King

Subject: Browning 1-18H, Section 18-17N-2W, Logan Co., OK

 

Diana:

 

I am advised by Steve Slawson that he had a conversation with Mr. Arnold
regarding the timing of our plans to drill the Browning 1-18H. It is my
understanding that if Slawson was not planning to drill the well by the end of
this calendar year, that Arnold Oil Properties, L.L.C. would prefer that we put
off drilling until at least the 2nd Quarter of 2014. Given our current rig
schedule, we don’t anticipate drilling this well before the 2nd Quarter of next
year. Please advise whether or not this is acceptable to your company.

 

 

 

 

Joseph C. Vaughan

Senior Landman

Slawson Exploration Company, Inc.

204 N. Robinson, Suite 2300

Oklahoma City, OK 73102

jvaughan@slawsoncompanies.com

Direct: (405)609-1651 Office: (405)232-0201 Cell: (405) 312-8527

 

From: Diana Wickham [mailto:dwickham@arnoldoil.net]

Sent: Monday, June 03, 2013 10:17 AM

To: David King; Joe Vaughan

Subject: Browning 1-18H; Section 18-17N-2W, Logan Co., OK

 

Good morning David and Joe,

 

We are updating our budget for the remainder of 2013. Do you have any updated
information regarding Slawson’s plans to drill a Miss horizontal in the
referenced Section?

 

I know from speaking to Joe a couple of weeks ago that you have a drilling
opinion on the Section and plan to start Commission work.

 

We would prefer Slawson drill the well this year. I realize you have a big
drilling program in the area and this is just one well in your inventory. But we
would appreciate if you can give us an idea of your estimated timing for the
well at this point.

 

Thanks! I look forward to hearing from you.

 

Diana Wickham, CPL

Land Manager, .Arnold Oil Properties, L.L.C.

5600 N. May Avenue, Suite 125, Oklahoma City, OK 73112

Ph: 405/842-1488, ext. 202 / Fax: 405/842-1670

dwickham@arnoIdoil.net

 

 

 

  

EXHIBIT H

 

APOLLO AND BOOTHBAY MORTGAGE RELEASES NEEDED COVERING ACREAGE PREVIOUSLY
ASSIGNED TO SLAWSON

 

EXHIBIT “H”

 

County/State: LOGAN, OKLAHOMA     Lease #: OK 10375 C Lease Date: 1/26/2011
Lessor: BRANDENBURG, R DEAN Lessee: OSAGE EXPLORATION/DEVELOPMENT Lands:
TOWNSHIP 16 NORTH, RANGE 3 WEST   SECTION 5: LOTS 1 AND 2, AND THE S/2 NE/4
Recording: 2237 516     Lease #: OK 10502 C Lease Date; 3/1/2012 Lessor: BRANCH,
MARILYN SMITH TRUST Lessee: OSAGE EXPLORATION/DEVELOPMENT Lands: TOWNSHIP 17
NORTH, RANGE 3 WEST   SECTION 3: E/2 SE/4, W/2 SE/4 Recording: 2306 283    
Lease #: OK 10502 D Lease Date: 3/1/2012 Lessor: SMITH FAMILY TRUST Lessee:
OSAGE EXPLORATION/DEVELOPMENT Lands: TOWNSHIP 17 NORTH, RANGE 3 WEST   SECTION
3: E/2 SE/4, W/2 SE/4 Recording: 2306 286     Lease #: OK 10606 C Lease Date:
2/20/2012 Lessor: GOOCH, EDDIE LEON Lessee: OSAGE EXPLORATION/DEVELOPMENT Lands:
TOWNSHIP 17 NORTH, RANGE 3 WEST   SECTION 14: SE/4 NE/4, S/2 SW/4 NE/4
Recording: 2306 298     Lease #: OK 10626 A Lease Date: 1/20/2012 Lessor: KLEIN,
CARL B Lessee: OSAGE EXPLORATION/DEVELOPMENT Lands: TOWNSHIP 17 NORTH, RANGE 3
WEST   SECTION 14: N2/3 NE/4 NE/4 & N2/3 E/2 NW/4 NE/4 Recording: 2306 295    
Lease #: OK 10626 B Lease Date: 3/1/2012 Lessor: BRANCH, MARILYN SMITH TRUST
Lessee: OSAGE EXPLORATION/DEVELOPMENT Lands: TOWNSHIP 17 NORTH, RANGE 3 WEST  
SECTION 14: N2/3 NE/4 NE/4 & N2/3 E/2 NW/4 NE/4 Recording: 2306 289     Lease #:
OK 10626 C Lease Date: 3/1/2012 Lessor: SMITH FAMILY TRUST Lessee: OSAGE
EXPLORATION/DEVELOPMENT Lands: TOWNSHIP 17 NORTH, RANGE 3 WEST   SECTION 14:
N2/3 NE/4 NE/4 & N2/3 E/2 NW/4 NE/4 Recording: 2306 292     Lease #: OK 10629 A
Lease Date: 3/6/2012 Lessor: SMITH FAMILY TRUST Lessee: OSAGE
EXPLORATION/DEVELOPMENT Lands: TOWNSHIP 17 NORTH, RANGE 3 WEST   SECTION 19: LOT
1, LOT 2 & E/2 NW/4 Recording: 2306 304     Lease #: OK 10629 B Lease Date:
3/6/2012 Lessor: BRANCH, MARILYN SMITH TRUST Lessee: OSAGE
EXPLORATION/DEVELOPMENT Lands: TOWNSHIP 17 NORTH, RANGE 3 WEST   SECTION 19: LOT
1, LOT 2 S E/2 NW/4 Recording: 2306 301     Lease #: OK 10630 A Lease Date:
3/15/2012 Lessor: GATCHELL JOINT REV TR Lessee: OSAGE EXPLORATION/DEVELOPMENT
Lands: TOWNSHIP 17 NORTH, RANGE 3 WEST   SECTION 23: NW/4 Recording: 2306 311

 

 

 

  

Lease #: OK 10630 B Lease Date 3/15/2012 Lessor: WATERS, JANICE M REV TR Lessee:
OSAGE EXPLORATION/DEVELOPMENT Lands: TOWNSHIP 17 NORTH, RANGE 3 WEST   SECTION
23: NW/4 Recording: 2306 309     Lease #: OK 10630 C Lease Date 3/8/2012 Lessor:
LANDESS, CLAUDETTE G Lessee: OSAGE EXPLORATION/DEVELOPMENT Lands: TOWNSHIP 17
NORTH, RANGE 3 WEST   SECTION 23: NW/4 Recording: 2309 641     Lease #: OK 10630
D Lease Date; 3/14/2012 Lessor: MORGAN, GARY L Lessee: OSAGE
EXPLORATION/DEVELOPMENT Lands: TOWNSHIP 17 NORTH, RANGE 3 WEST   SECTION 23:
NW/4 Recording: 2306 307     Lease #: OK 10612 B Lease Date: 3/23/2012 Lessor:
MEEKER, MARLO MARIE Lessee: OSAGE EXPLORATION/DEVELOPMENT Lands: TOWNSHIP 17
NORTH, RANGE 3 WEST   SECTION 26: N/2 NE/4 Recording: 2309 652     Lease #; OK
10485 C Lease Date: 8/28/2011 Lessor: LOWDER, FLORENCE Lessee: OSAGE EXPLORATION
DEVELOPMENT Lands: TOWNSHIP 17 NORTH, RANGE 3 WEST   SECTION 29: NE/4 Recording:
2272 641     Lease #: OK 10617 C Lease Date: 3/12/2012 Lessor: CLAYTOR, SHARON M
Lessee: OSAGE EXPLORATION/DEVELOPMENT Lands: TOWNSHIP 17 NORTH, RANGE 3 WEST  
SECTION 34: S/2 S/2 NE/4 AND LOT 4 (29.90 ACRES), INCLUDING ALL ACCRETION AND  
RIPARIAN RIGHTS THERETO Recording: 2309 661     Lease #: OK 10617 D Lease Date:
2/13/2012 Lessor: PEAVY, HOWARD Lessee: OSAGE EXPLORATION/DEVELOPMENT Lands:
TOWNSHIP 17 NORTH, RANGE 3 WEST   SECTION 34: S/2 S/2 NE/4 AND LOT 4 (29.90
ACRES), INCLUDING ALL ACCRETION AND   RIPARIAN RIGHTS THERETO Recording: 2306
313     Lease #: OK 10617 E Lease Date: 3/14/2012 Lessor: PEAVY, ALDF.N DENNIS
Lessee: OSAGE EXPLORATION/DEVELOPMENT Lands: TOWNSHIP 17 NORTH, RANGE 3 WEST  
SECTION 34: S/2 S/2 NE/4 AND LOT 4 (29.90 ACRES), INCLUDING ALL ACCRETION AND  
RIPARIAN RIGHTS THERETO Recording: 2309 664     Lease #: OK 10617 F Lease Date:
3/2/2012 Lessor: CLAYTON, DELIA CHRISTINE Lessee: OSAGE EXPLORATION/DEVELOPMENT
Lands: TOWNSHIP 17 NORTH, RANGE 3 WEST   SECTION 34: S/2 S/2 NE/4 AND LOT 4
(29.90 ACRES), INCLUDING ALL ACCRETION AND   RIPARIAN RIGHTS THERETO Recording:
2306 316     Lease #: OK 10617 G Lease Date: 2/16/2012 Lessor: WILLIAMS, LORETTA
Lessee: OSAGE EXPLORATION/DEVELOPMENT Lands: TOWNSHIP 17 NORTH, RANGE 3 WEST  
SECTION 34: S/2 S/2 NE/4 AND LOT 4 (29.90 ACRES), INCLUDING ALL ACCRETION AND  
RIPARIAN RIGHTS THERETO Recording: 2306 319     Lease #: OK 10596 C Lease Date:
3/14/2012 Lessor: BOWERS, STEVE Lessee: OSAGE EXPLORATION/DEVELOPMENT Lands:
TOWNSHIP 17 NORTH, RANGE 3 WEST   SECTION 36: N/2 Recording: 2306 322

 

 

 

 

 

Lease #: OK 10598 E Lease Date: 1/5/2012 Lessor: PINES, MICHAEL Lessee: OSAGE
EXPLORATION/DEVELOPMENT Lands: TOWNSHIP 17 NORTH, RANGE 4 WEST   SECTION Is SE/4
Recording: 2306 325     Lease #: OK 10599 B Lease Date: 3/2/2012 Lessor: BUZACH,
CAROLYN ANN Lessee: OSAGE EXPLORATION/DEVELOPMENT Lands: TOWNSHIP 17 NORTH,
RANGE 4 WEST   SECTION 2: SW/4 Recording: 2309 643     Lease #: OK 10599 C Lease
Date: 3/2/2012 Lessor: VORNEHM, DAVID B Lessee: OSAGE EXPLORATION/DEVELOPMENT
Lands: TOWNSHIP 17 NORTH, RANGE 4 WEST   SECTION 2: SW/4 Recording: 2306 328    
Lease #: OK 10599 D Lease Date: 3/2/2012 Lessor: VORNEHM, MARITA Lessee: OSAGE
EXPLORATION/DEVELOPMENT Lands: TOWNSHIP 17 NORTH, RANGE 4 WEST   SECTION 2: SW/4
Recording: 2309 646     Lease #: OK 10374 E Lease Date: 2/23/2012 Lessor:
HASTIE, MARGARET C Lessee: OSAGE EXPLORATION/DEVELOPMENT Lands: TOWNSHIP 17
NORTH, RANGE 4 WEST   SECTION 10: SW/4 Recording: 2303 747     Lease #: OK 10516
N Lease Date: 2/27/2012 Lessor: HAWKINS, PAMELA K Lessee: OSAGE
EXPLORATION/DEVELOPMENT Lands: TOWNSHIP 17 NORTH, RANGE 4 WEST   SECTION 10: W/2
SE/4 Recording: 2306 332     Lease #: OK 10516 O Lease Date: 2/29/2012 Lessor:
WHITCOMB, MARGARET Lessee: OSAGE EXPLORATION/DEVELOPMENT Lands: TOWNSHIP 17
NORTH, RANGE 4 WEST   SECTION 10: W/2 SE/4 Recording: 2311 10     Lease #: OK
10623 A Lease Date: 2/29/2012 Lessor: MISENHIMER, WANDA Lessee: OSAGE
EXPLORATION/DEVELOPMENT Lands: TOWNSHIP 17 NORTH, RANGE 4 WEST   SECTION 10:
NE/4 SE/4 & N/2 SE/4 SE/4, LESS AND EXCEPT A TRACT OF LAND IN THE   NE/C OF THE
SE/4 MORE PARTICULARLY DESCRIBED IN BOOK 822 PAGE 878   IN LOGAN COUNTY,
OKLAHOMA Recording: 2309 658     Lease #: OK 10367 A Lease Date: 10/4/2010
Lessor: MURPHY, ROSEMARY SWART Lessee: LOWRY LAND CO., INC Lands: TOWNSHIP 17
NORTH, RANGE 4 WEST   SECTION 12: NW/4 Recording: 2228 311     Lease #: OK 10625
A Lease Date: 3/16/2012 Lessor: DAVISON, RODNEY Lessee: OSAGE
EXPLORATION/DEVELOPMENT Lands: TOWNSHIP 17 NORTH, RANGE 4 WEST   SECTION 12:
NE/4 Recording: 2311 16     Lease #: OK 10625 B Lease Date: 3/21/2012 Lessor:
BATCHELOR, DONALD & PATRICIA FAM TR Lessee: OSAGE EXPLORATION/DEVELOPMENT Lands:
TOWNSHIP 17 NORTH, RANGE 4 WEST   SECTION 12: NE/4 Recording: 2311 13





 

 

 

Lease #: OK 10631 A Lease Date: 3/1/2012 Lessor: EGELSTON, C J & VINA Lessee:
OSAGE EXPLORATION/DEVELOPMENT Lands: TOWNSHIP 17 NORTH, RANGE 4 WEST   SECTION
25: SE/4 SW/4, N/2 SW/4 SW/4 Recording: 2306 335 2447 109     Lease #: OK 10550
C Lease Date: 2/29/2012 Lessor: SMITH FAMILY TRUST Lessee: OSAGE
EXPLORATION/DEVELOPMENT Lands: TOWNSHIP 17 NORTH, RANGE 4 WEST   SECTION 34:
NE/4 Recording: 2306 341     Lease #: OK 10550 D Lease Date: 2/29/2012 Lessor:
BRANCH, MARILYN SMITH TRUST Lessee: OSAGE EXPLORATION/DEVELOPMENT Lands:
TOWNSHIP 17 NORTH, RANGE 4 WEST   SECTION 34: NE/4 Recording: 2306 338     Lease
#: OK 10624 A Lease Date: 3/21/2012 Lessor: MCKAIG, JACK A REVOCABLE TRUST
Lessee: OSAGE EXPLORATION/DEVELOPMENT Lands: TOWNSHIP 18 NORTH, RANGE 3 WEST  
SECTION 10: E/2 NE/4 Recording: 2309 671     Lease #: OK 10624 B Lease Date:
3/19/2012 Lessor: MCKAIG, MICHAEL REV TR Lessee: OSAGE EXPLORATION/DEVELOPMENT
Lands: TOWNSHIP 18 NORTH, RANGE 3 WEST   SECTION 10: E/2 NE/4 Recording: 2309
675     Lease #: OK 10624 C Lease Date: 3/19/2012 Lessor: SMITH, PATRICIA E REV
TR Lessee: OSAGE EXPLORATION/DEVELOPMENT Lands: TOWNSHIP 18 NORTH, RANGE 3 WEST
  SECTION 10: E/2 NE/4 Recording: 2309 667     Lease #: OK 10553 C Lease Date:
2/28/2012 Lessor: SMITH FAMILY TRUST Lessee: OSAGE EXPLORATION/DEVELOPMENT
Lands: TOWNSHIP 18 NORTH, RANGE 4 WEST   SECTION 35: SE/4 Recording: 2306 344  
  Lease #: OK 10553 D Lease Date: 2/29/2012 Lessor: BRANCH, MARILYN SMITH TRUST
Lessee: OSAGE EXPLORATION/DEVELOPMENT Lands: TOWNSHIP 18 NORTH, RANGE 4 WEST  
SECTION 35: SE/4 Recording: 2306 347

 

 

 



 

